United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, BINGHAMTON POST
OFFICE, Binghamton, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0545
Issued: May 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 13, 2020 appellant filed a timely appeal from an October 29, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include additional bilateral knee conditions causally related to the accepted July 7, 2018
employment injury.

1

The Board notes that, following the October 29, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On July 7, 2018 appellant, then a 34-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date she sustained bilateral knee trauma from a fall while in the
performance of duty. She stopped work on July 8, 2018. OWCP initially denied the claim on
October 3, 2018. However, after further development, it accepted the claim on July 3, 2019 for
bilateral knee abrasions and contusions. The evidence related to appellant’s claim for expansion
of the claim is as follows.
A July 7, 2018 report by Dr. Matthew Miskimon, a Board-certified emergency room
physician, noted that appellant was injured that day when she fell on her knees and sustained
bilateral knee abrasions. Appellant’s physical examination findings were provided and her
diagnosis was listed as bilateral knee pain. A July 7, 2018 x-ray interpretation of appellant’s
bilateral knees indicated no right or left tibia-fibula acute fracture, no significant degenerative
changes, and no suspicious sclerotic or lytic lesion.
In a report dated July 9, 2018, Dr. Michael Lischak, Board-certified in occupational
medicine, related that on July 7, 2018 appellant landed hard on her right knee when it gave way
and also smashed her left knee hard on the concrete sidewalk. He reported that appellant had been
seen at an emergency room following the injury where an x-ray had been performed showing no
dislocation or acute fracture. Appellant’s physical examination revealed left knee patellar area
abrasion, decreased left knee range of motion due to swelling and pain, and right knee decreased
range of motion due to pain. He diagnosed bilateral knee contusion.
In a visit summary dated July 9, 2018, Allen Geller, a certified physician assistant, noted
appellant’s history of injury and diagnosis of bilateral knee contusions. In an attending physician’s
report (Form CA-20) dated July 9, 2018 and in a duty status report (Form CA-17) of even date, he
again related a diagnosis of bilateral knee contusions.
Appellant was again seen by Dr. Lischak on July 12 and August 13, 2018 for her bilateral
knee contusions.
In a July 18, 2018 report, Dr. Stephen G. Federowicz,2 a Board-certified orthopedic
surgeon, related appellant’s history of injury. He thereafter diagnosed bilateral knee contusion and
left knee medial collateral ligament sprain.3
Reports dated July 18, and 25, 2018, signed by Dr. Lischak noted appellant’s history of
injury, physical examination findings, and diagnosis of bilateral knee contusions.
In a July 31, 2018 form report, Dr. Lischak related a diagnosis of left knee sprain.

2

Mr. Geller’s name was crossed out and replaced with Dr. Federowicz’s name. The record also contains a report
dated July 18, 2018 with Dr. Federowicz listed as the provider and cosigned by Dr. Lischak on July 20, 2018.
3
A diagnosis of left knee medial collateral ligament sprain was listed in the July 18, 2018 report where
Dr. Federowicz’s name replaced Mr. Geller’s as the provider.

2

In an August 27, 2018 report, Dr. Federowicz diagnosed bilateral patellofemoral
contusions and patellofemoral syndrome. He reported that appellant fell at work while delivering
mail and immediately noticed left knee anterior swelling. Dr. Federowicz also related that
appellant had experienced persistent bilateral knee pain since the injury. A review of appellant’s
August 14, 2018 MRI scan revealed medial collateral ligament (MCL) sprain. Dr. Federowicz
checked “Yes” to the question of whether the incident was competent medically to cause the
injury/illness.
In a September 27, 2018 report, Dr. Federowicz diagnosed bilateral patellofemoral
disorders and left knee pain. He checked “yes” to the question of whether the incident described
by appellant was competent to cause the illness/medical condition.
OWCP also received a Form CA-17 dated September 28, 2018 from Dr. Federowicz which
indicated a diagnosis of bilateral patellofemoral disorders, and an injury date of July 7, 2018.
Dr. Federowicz, in reports dated October 18 and November 29, 2018, diagnosed bilateral
patellofemoral contusion and patellofemoral syndrome. He checked “Yes” to the question of
whether the incident described by appellant was competent to cause the illness/medical condition.
In a Form CA-17 dated November 29, 2018, Dr. Federowicz diagnosed bilateral patellofemoral
syndrome, and noted an injury date of July 7, 2018.
On January 24, 2019 Dr. Federowicz diagnosed bilateral patellofemoral contusion and left
knee MCL sprain. He checked “Yes” to the question of whether the incident described by
appellant was competent to cause the illness/medical condition.
In a January 24, 2019 Form CA-17, Dr. Federowicz noted an injury date of July 7, 2018,
and clinical findings of an MCL sprain.
The record contains bilateral knee x-ray interpretations dated February 15, 2019 finding no
evidence of a fracture or significant degenerative changes.
In reports dated February 15, 18, March 12, April 23, and July 15, 2019, Dr. Federowicz
noted an injury date of July 7, 2017 and diagnosed bilateral knee patellofemoral disorders. He
checked “Yes” to the question of whether the incident described by appellant was competent to
cause the illness/medical condition.
By decision dated July 3, 2019, OWCP accepted appellant’s claim for bilateral knee
abrasion and contusions. In a separate decision of the same date, it denied the claim for the
conditions of bilateral patellofemoral syndrome bilateral patellofemoral disorders, and MCL
sprain.
On August 5, 2019 appellant requested reconsideration.
OWCP received an October 8, 2019 form report from Dr. Federowicz wherein he noted an
injury date of July 7, 2018 and diagnosed bilateral knee patellofemoral disorders. Dr. Federowicz
again checked “Yes” to the question of whether the incident described by appellant was competent
to cause the illness/medical condition.

3

By decision dated October 29, 2019, OWCP denied modification finding that the evidence
of record was insufficient to warrant expansion of her claim to include the conditions of bilateral
patellofemoral disorders.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.4
The medical evidence required to establish causal relationship between a claimed specific
condition and/or period of disability and an employment injury is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.5
ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional bilateral knee conditions causally related to the accepted July 7,
2018 employment injury.
OWCP accepted that appellant sustained bilateral right knee abrasions and bilateral knee
contusions due to a July 7, 2018 employment injury where she fell on her knees. It denied
expansion of her claim to include additional bilateral knee conditions of patellofemoral syndrome,
bilateral patellofemoral disorders, and left knee medial collateral ligament sprain.
Following her injury appellant was initially treated on July 7, 2018 in an emergency room
by Dr. Miskimon. Dr. Miskimon noted appellant’s bilateral knee abrasions and related a diagnosis
of bilateral knee pain. However, the Board has held that, under FECA, the assessment of pain is
not considered a diagnosis, as pain merely refers to a symptom of an underlying condition.6
Dr. Miskimon did not otherwise address appellant’s additional bilateral knee diagnoses.
Accordingly, the report from him is insufficient to meet appellant’s burden of proof.
Appellant was thereafter treated by Dr. Lischak, who submitted reports dated on July 9,
12, 18, and 25, 31, and August 13, 2018. However, in his reports Dr. Lischak only noted a
diagnosis of bilateral knee contusions. In a report dated July 31, 2018, Dr. Lischak noted a
4

J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018);
V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
5
D.S., Docket No. 18-0353 (issued February 18, 2020); T.K., Docket No. 18-1239 (issued May 29, 2019); I.J. 59
ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).
6

D.H., Docket No. 20-0577 (issued August 21, 2020); M.V., Docket No. 18-0884 (issued December 28, 2018).
The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. See P.S.,
Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No. 08-1102 (issued October 10, 2008).

4

diagnosis of left knee sprain. He offered no opinion regarding the cause of this diagnosis. An
opinion which does not address the cause of an employee’s condition is of no probative value on
the issue of causal relationship.7 As Dr. Lischak did not offer an opinion regarding causal
relationship, this report is insufficient to establish that acceptance of appellant’s claim should be
expanded to include the diagnosis of left knee sprain.
Appellant began treatment with Dr. Federowicz on July 18, 2018. Dr. Federowicz initially
diagnosed bilateral knee contusions and left knee medial collateral ligament sprain. In subsequent
reports dated August 27, 2018 through October 8, 2019, he diagnosed bilateral patellofemoral
disorders, including patellofemoral contusion and patellofemoral syndrome. In reports dated
August 27, 2018, September 27, October 18, November 29, 2018, and January 24, February 15,
18, March 12, April 23, July 15, and October 8, 2019, Dr. Federowicz diagnosed bilateral
patellofemoral contusions, and patellofemoral syndrome and checked “Yes” to the question of
whether the incident was competent medically to cause the injury/illness. However, the Board has
long held that the checking of a box marked “Yes” in a form report, without additional explanation
or rationale, is insufficient to establish causal relationship.8 Dr. Federowicz did not provide any
rationale for his opinion. Where an employee claims that a condition not accepted by OWCP was
due to an employment injury, she bears the burden of proof to establish that the condition is
causally related to the employment injury.9 The Board therefore finds that the medical reports
from Dr. Federowicz are insufficient to establish that acceptance of appellant’s claim should be
expanded for additional bilateral knee diagnoses.
The remaining medical evidence consists of a July 9, 2018, report from Mr. Geller, a
physician assistant, which were not co-signed by a physician. The Board has held that health care
providers such as nurses, physician assistants, and physical therapists are not considered
physicians under FECA.10 Thus, their opinions on causal relationship do not constitute
rationalized medical opinions and are of no probative value.11

7

A.T., Docket No. 19-1608 (issued April 21, 2020); S.H., Docket No. 19-1128 (issued December 2, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).
8
C.T., Docket No. 20-0020 (issued April 29, 2020); M.R., Docket No. 17-1388 (issued November 2, 2017); Gary J.
Watling, 52 ECAB 278 (2001).
9

J.F., Docket No. 19-1694 (issued March 18, 2020); Kimper Lee, 45 ECAB 565 (1994).

10

Section 8102(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013); D.J., Docket No. 18-0593 (issued February 24, 2020)
(physical therapists are not considered physicians under FECA); R.K., Docket No. 20-0049 (issued April 10, 2020)
(physician assistants are not considered physicians under FECA); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006)
(lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical
opinion under FECA).
11
See J.F., supra note 9; A.A., Docket No. 19-0957 (issued October 22, 2019); Jane A. White, 34 ECAB 515,
518 (1983).

5

Likewise, regarding the diagnostic reports of record, the Board has explained that
diagnostic tests standing alone lack probative value on the issue of causal relationship, as they do
not address whether the employment incident caused a diagnosed condition.12
As the medical evidence of record is insufficient to establish causal relationship, the Board
finds that appellant has not met her burden of proof to establish that her claim should be expanded
to accept additional bilateral knee conditions.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional bilateral knee conditions causally related to the accepted July 7,
2018 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 29, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

M.A., Docket No. 19-1551 (issued April 30, 2020); N.B., Docket No. 19-0221 (issued July 15, 2019).

13

A.T., supra note 7.

6

